      Case
     Fill in this14-42343         Doc 88
                  information to identify       Filed
                                          the case:             04/10/19 Entered 04/10/19 17:50:13                 Main Document
                                                                        Pg 1 of 4
     Debtor 1              TEAGAN M KLEINSORGE


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Eastern District of Missouri
                                                                                    (State)
     Case Number:          14-42343




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                    HOME POINT FINANCIAL CORP                                               2

 Last 4 digits of any number you use to identify the debtor's account                         6   8   3   0

 Property Address:                              2133 KEVIN DR
                                                ST LOUIS, MO 63125




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                            Amount

 a. Allowed prepetition arrearage:                                                                                    (a)   $           -0-

     b. Prepetition arrearage paid by the trustee :                                                                   (b)   $           -0-

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):               (c)   $        312.81

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)                (d)   $        312.81
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                               (e)   $           -0-

 f.       Postpetition arrearage paid by the trustee :                                                              + (f)   $           -0-

     g. Total. Add lines b, d, and f.                                                                                 (g)   $        312.81



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                   $
         The next postpetition payment is due on                     /    /
                                                                 MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
   Case 14-42343                Doc 88   Filed 04/10/19 Entered 04/10/19 17:50:13                               Main Document
                                                       Pg 2 of 4


Debtor 1     TEAGAN M KLEINSORGE                                              Case number   (if known)   14-42343
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Diana S. Daugherty
                    Signature
                                                                                 Date    04/10/2019


 Trustee            Diana S. Daugherty

 Address            Standing Chapter 13 Trustee
                    P.O. Box 430908
                    St. Louis, MO 63143


 Contact phone      (314) 781-8100                                Email   trust33@ch13stl.com




Form 4100N                                        Notice of Final Cure Payment                                             page 2
   Case 14-42343         Doc 88     Filed 04/10/19 Entered 04/10/19 17:50:13                                   Main Document
                                                  Pg 3 of 4


Debtor 1     TEAGAN M KLEINSORGE                                             Case number   (if known)   14-42343
             Name




History Of Payments
Part 2 - d
Claim ID Name                      Creditor Type                Date         Check #   Posting Description                Amount
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                11/29/2014   1332434   Principal Paid                        3.78
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                12/31/2014   1335373   Principal Paid                        3.78
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                01/31/2015   1338270   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                02/28/2015   1341158   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                03/31/2015   1344117   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                04/30/2015   1347088   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                05/30/2015   1350020   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                06/30/2015   1352865   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                07/31/2015   1355672   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                08/31/2015   1358680   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                09/30/2015   1361389   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                10/31/2015   1364235   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                11/30/2015   1366849   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                12/31/2015   1369484   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                01/30/2016   1372239   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                02/29/2016   1374815   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                03/31/2016   1377390   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                04/30/2016   1380015   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                05/31/2016   1382573   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                06/30/2016   1385061   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                07/30/2016   1387600   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                08/31/2016   1390067   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                09/30/2016   1392504   Principal Paid                        2.80
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                01/31/2017   1402109   Principal Paid                       11.20
7        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                03/31/2017   2001843   Principal Paid                       72.44
8        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                06/30/2016   1385061   Principal Paid                        4.79
8        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                07/30/2016   1387600   Principal Paid                        4.79
8        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                08/31/2016   1390067   Principal Paid                        4.79
8        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                09/30/2016   1392504   Principal Paid                        4.79
8        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                01/31/2017   1402109   Principal Paid                       19.16
8        STONEGATE MORTGAGE        Post-Petition Mortgage Supplement
                                                                03/31/2017   2001843   Principal Paid                      124.49
                                                                                             Total for Part 2 - d:         312.81




Form 4100N                                    Notice of Final Cure Payment                                                 page 3
   Case 14-42343         Doc 88    Filed 04/10/19 Entered 04/10/19 17:50:13                             Main Document
                                                 Pg 4 of 4


Debtor 1     TEAGAN M KLEINSORGE                                      Case number   (if known)   14-42343
             Name




                                         CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing document was filed electronically on
     April 10, 2019, with the United States Bankruptcy Court, and has been served on the parties in
     interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
     List.

          I certify that a true and correct copy of the foregoing document was filed electronically with
     the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
     first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
     List and listed below on April 10, 2019.

                                                          HOME POINT FINANCIAL CORP
     TEAGAN M KLEINSORGE                                  PO BOX 790309
     2133 KEVIN DRIVE                                     ST LOUIS, MO 63179
     ST LOUIS, MO 63125
                                                          HOME POINT FINANCIAL CORP
     SOTTILE & BARILE LLC                                 11511 LUNA RD
     394 WARDS CORNER RD                                  STE 300
     STE 180                                              FARMERS BRANCH, TX 75234
     LOVELAND, OH 45140
                                                         /s/ Diana S. Daugherty
                                                         Diana S. Daugherty, Chapter 13 Trustee




Form 4100N                                 Notice of Final Cure Payment                                            page 4
